Citation Nr: 0942296	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-14 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971 
and served in the Nebraska National Guard from March 1976 to 
April 1993. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In January 2008 and in May 2009, the Board remanded the claim 
for further procedural and evidentiary development, and it is 
now before the Board for adjudication.  


FINDING OF FACT

The Veteran's tinnitus first manifested after active duty and 
after active duty for training and is not related to exposure 
to acoustic trauma from tank weapons or operations. 


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In correspondence in July 2004, the RO provided notice that 
met the requirements except that the notice did not provide 
information on the criteria for assignment of a rating or 
effective date.  In response to a January 2008 Board remand, 
the Appeals Management Center provided notice that met the 
requirements.  

While the AMC's letter was issued after the rating decision, 
the Board finds that any defect with respect to the timing of 
the notice requirement is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board notes that the 
Court specifically stated in Pelegrini that it was not 
requiring the voiding or nullification of any decision, only 
finding that appellants are entitled to a content-complying 
notice.  The Veteran was given sufficient time to submit 
and/or identify any and all evidence necessary to 
substantiate the claim.  Moreover, after the notice was 
provided, the case was readjudicated in supplemental 
statements of the case in February 2009 and September 2009.  
Furthermore, as the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
tinnitus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The Veteran served on active duty as a U.S. Navy radioman.  
He served in the National Guard as a tank crewmember and 
mechanic and retired as a Sergeant First Class.  The Veteran 
contends that his tinnitus is related to exposure to acoustic 
trauma from tank weapons firing and engine noise.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In this case, with regard to disability claimed to have 
started during National Guard service, the Veteran must also 
establish veteran status by showing that he was disabled from 
a disease or injury incurred or aggravated on active duty for 
training (ACDUTRA) or that he was disabled from an injury 
during any period of inactive duty training (INACDUTRA).  38 
U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  Presumptive 
periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Navy personnel records showed that the Veteran was trained as 
a radioman.  He served a tour of duty at an office of the 
Military Sealift Command in the Republic of Vietnam.  The 
Veteran did not receive combat awards or badges.  Active 
service treatment records are silent for any symptoms, 
diagnoses, or treatment for tinnitus, hearing loss, or 
organic ear disorders.  

National Guard personnel records showed that the Veteran was 
assigned duties as a tank crewmember and mechanic.  He 
performed annual active duty training but did not mobilize or 
deploy to any operational theater.  National Guard outpatient 
treatment records showed treatment for two unrelated injuries 
during tank operations and weapons firing.  The Veteran did 
not report nor did military examiners note any hearing or 
organic ear symptoms or disorders on physical examinations in 
March 1976, April 1985, and May 1989.  

In a July 2004 claim, the Veteran noted that his tinnitus 
began in June 1976 and that he was treated at a military base 
hospital in Colorado in June and July 1976.  National Guard 
personnel records showed that the Veteran performed active 
duty for training for 16 days in June 1976, but the National 
Guard treatment records do not include examination or 
treatment for tinnitus at any time during his service.  

In August 2004, the Veteran underwent a VA audiometric 
examination.  In an associated questionnaire, the Veteran was 
asked, "Tell us the date (month/year) that you first began 
having symptoms of tinnitus (not when the symptoms became 
bothersome)."  The Veteran noted that the symptoms began in 
August 1996 and that he experienced tinnitus in weekly 
episodes.  He noted that when he first starting having the 
symptoms, he believed that the cause was exposure to loud 
noise.   The VA audiologist noted a review of the claims file 
and the Veteran's reports of exposure to machine guns during 
the Vietnam War.  The Veteran also reported that he served in 
the National Guard as a tank platoon sergeant in gunnery 
exercises and worked as an automobile parts dealer.  The 
audiologist noted the Veteran's reports of episodes of 
perceived buzzing with the onset of tinnitus in 1996 
following treatment for pneumonia and that he also 
occasionally experienced mild dizziness in the morning.  
Audiometric testing showed normal hearing acuity in both 
ears.  The audiologist noted that given the late onset of 
tinnitus symptoms in relationship to dates of service, it was 
unlikely that the ringing sensation was related to any 
military noise exposure.  The audiologist also noted that the 
Veteran's current hearing was normal so that it was unlikely 
that any military noise exposure had a detrimental effect on 
hearing acuity.  

In an April 2004 substantive appeal, the Veteran noted that 
the VA examiner misunderstood his report that tinnitus began 
in 1996.  He noted that his tinnitus started during tank 
operations in Colorado and became more bothersome after 
treatment in 1996.  

In June 2005, a private audiologist noted the Veteran's 
reports of occasional tinnitus and hearing acuity testing 
that showed mild bilateral high frequency sensorineural 
hearing loss.  However, the attached test results showed 
hearing loss of 30 decibels only at 4000 Hz in the left ear 
with all other measurements at 20 decibels or less at 
frequencies from 1000 to 4000 Hz.  The audiologist noted that 
exposure to loud radios and tank weapons in the late 1960s 
and early 1970s was likely the beginning of the Veteran's 
hearing loss and tinnitus.  

The Board concludes that service connection for tinnitus is 
not warranted because the weight of credible evidence 
supports a finding that the Veteran experiences tinnitus but 
that the disorder first manifested after service and is not 
the result of exposure to acoustic trauma in service.  

The Board acknowledges that the Veteran is competent to 
report on his symptoms and on the occurrence of events in 
service.  Therefore, the Board concludes that the Veteran 
does experience tinnitus and was exposed to high levels of 
noise as a tank crewmember but not as a U.S. Navy radioman as 
the nature and circumstances of Navy service are not 
consistent with exposure to weapons firing.  The Board 
considered whether the Veteran's lay evidence constitutes 
competent and credible evidence of etiology in this 
particular case.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition; (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing the symptoms at 
the time support at later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2006). 

In this case, the Board places less probative weight on the 
credibility of Veteran's statement in his claim, in the 
substantive appeal, and to the private audiologist that he 
was exposed to weapons firing during the Vietnam War and that 
the onset of his symptoms was in 1976 while training in 
Colorado because the statements are inconsistent with the 
service records and with a 2004 examination questionnaire.  
The nature and circumstances of the Veteran's Navy service as 
a headquarters radioman during the Vietnam conflict are not 
consistent with exposure to high levels of noise from weapons 
or communications equipment.  There are no National Guard 
records of treatment for hearing or tinnitus symptoms in 1976 
at a base hospital in Colorado.  The Veteran served for 17 
years as a National Guard tank crewmember but did not seek 
testing, treatment, or transfer from these duties for any 
chronic problems with tinnitus.  Moreover, in the 2004 
questionnaire, the Veteran clearly indicated that his 
symptoms had an onset in 1996 and not that they had just 
risen to the bothersome level at that time.  The Board places 
greater probative weight on this report and less on the 
statements in the substantive appeal and to the private 
audiologist as the earlier statements were on the occasion of 
the Veteran's first encounter for medical care and preceded 
the initial adjudication that denied his claim based on the 
timing of the onset of symptoms.  

The Board places less probative weight on the opinion of the 
private audiologist because it is inconsistent with the 
service records.  The audiologist indicated that tinnitus was 
caused by exposure to radios and tank weapons in the late 
1960s and early 1970s.  However, the Veteran's records did 
not show noise exposure or symptoms in Navy service during 
the Vietnam War but rather showed that his first service in 
tanks started in 1976 during short periods of annual 
training.  There is no record of symptoms, treatment, or 
requests for other duties during 17 years of National Guard 
service.  

The Board places greatest probative weight on the Veteran 
statements in a 2004 questionnaire and to the VA examiner as 
they were made in the context of medical evaluation and were 
consistent with the service records.      

The weight of the credible evidence demonstrates that the 
veteran's current tinnitus first manifested several years 
after annual active duty training and are not related to his 
active service or any incident therein.  As the preponderance 
of the evidence is against this claim, the "benefit of the 
doubt" rule is not for application, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


